Dismissed and Memorandum Opinion filed December 31,
2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01012-CR
____________
 
EZEQUIEL AVILA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1209872
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to robbery. In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on October 27, 2009, to confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a pro se notice of appeal. We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial
court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)